Citation Nr: 0031512	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had certified active service from March 1980 to 
June 1986 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a December 1996 rating decision of the North 
Little Rock, Arkansas Regional Office (hereinafter "the 
RO") which increased the disability evaluation assigned for 
the veteran's service-connected hypertension from 10 percent 
to 20 percent.  In April 1999, the Board remanded this appeal 
to the RO to inquire whether the veteran still desired a 
personal hearing, to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran a VA examination.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's hypertension is manifested by diastolic 
readings predominantly less than 120.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10 and Diagnostic Code 7101 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and he has been notified of 
the evidence needed for his claim.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The available service medical records indicate that at the 
time of the May 1986 separation examination, the veteran was 
noted to had a blood pressure reading of 150/106.  Subsequent 
to service, a VA general medical examination in May 1990 
disclosed a blood pressure reading of 160/100.  The pertinent 
diagnosis was hypertension.  In June 1990, service connection 
was granted for hypertension, and a 10 percent disability 
evaluation was assigned effective April 6, 1990.  

A December 1996 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
hypertension to 20 percent effective December 4, 1996.  The 
veteran appealed that determination.  

The veteran underwent a VA cardiovascular examination in 
August 1996.  At that time, the veteran reported that he had 
been on a low salt diet.  It was noted that he was taking 
Amlodipine Besylate for his blood pressure.  The veteran 
complained of fatigue, headaches and a decreased libido since 
taking blood pressure medication.  The examiner noted that 
the veteran's heart had a regular cardiac rhythm without 
murmur, cardiomegaly, rub or thrill.  The blood pressure 
readings were 154/97, sitting, 149/77, lying and 168/96, 
standing.  The examiner indicated a diagnosis of essential 
vascular hypertension.  

Private treatment records dated from October 1996 to November 
1996 from W. Istanbouli, M.D., referred to continued 
treatment for hypertension.  On October 23, his blood 
pressure was 160/122, and he complained of chest pain and 
dizziness.  On October 30, he was seen again, at which time 
his blood pressure was 140/110.  However, in view of his 
continued to complaints of chest pain, he was admitted to 
hospitalization for work-up of symptoms thought to be 
suggestive of unstable angina pectoris.  His blood pressure 
was 132/100 on admission.  A consultation dated November 1 
noted a blood pressure reading of 140/100, and reported that 
serial cardiac enzymes had been negative for myocardial 
infarction.  Although the discharge summary is not of record, 
an outpatient follow-up record dated November 12, 1996 noted 
an assessment of costochondritis, hypertension and anxiety, 
and a December 1996 VA clinical record noted that a cardiac 
catheterization had been negative.  The November 12, 1996, 
outpatient treatment report noted that he was still having 
chest pain, and his blood pressure was 170/122.  An 
electrocardiogram did not show any acute changes.  

VA treatment records dated from December 1996 to March 1997 
indicate that the veteran was treated for disorders including 
hypertension.  A December 4, 1996, entry indicated a blood 
pressure reading of 155/113.  A January 1997 entry noted a 
blood pressure reading of 157/98.  Readings obtained in March 
1997 were 145/92 and 156/93.  

In a June 1997 statement, Dr. Istanbouli reported that the 
veteran had a history of uncontrolled hypertension.  He noted 
that the veteran's blood pressure was last checked on June 
26, 1997 with readings of 188/116 in the right arm and 
176/110 in the left arm.  Dr. Istanbouli noted that the 
veteran's medication was adjusted and that he was on three 
classes of antihypertensives.  

The veteran underwent a VA cardiovascular examination in May 
1999.  He reported that he was taking two different 
medications for his hypertension.  The examiner reported that 
the apical impulse was inside the midclavicular line in the 
fifth interspace and that the veteran's heart rhythm was 
regular.  There was no murmur, thrill or friction rub.  The 
examiner noted that three randomly recorded blood pressure 
readings were 162/100, 160/100 and 160/100.  An 
electrocardiogram disclosed a normal sinus rhythm and voltage 
criteria for left ventricular hypertrophy.  A chest X-ray was 
normal.  The impression was hypertension.  

An April 2000 report from Dr. Istanbouli indicated that the 
veteran had the blood pressure readings of 152/90 in October 
1999; 152/100 in January 2000; 146/98 and 140/82 in February 
2000; 144/100 in March 2000; and 146/90 in April 2000.  It 
was noted that such readings were from office visits and that 
the veteran was presently on antihypertensive medication.  

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2 (2000); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Nevertheless, 
the present level of disability is of primary concern, and 
the past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board notes that the regulations governing the 
evaluations of cardiovascular disorders were amended as of 
January 12, 1998, during the pendency of the appeal.  See 62 
FEDERAL REGISTER 65207 (1997).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board should 
first determine whether the revised version is more favorable 
to the veteran; in so doing, it may be necessary to apply 
both the old and new versions of the regulation.  VAOPGCPREC 
3-2000 (April 10, 2000).  In this case, as the RO has 
considered the claim under the former and revised criteria, 
there is no prejudice to the veteran in the Board doing 
likewise, and applying the more favorable result.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation was warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure was predominantly 100 or more.  A minimum 10 percent 
evaluation was also assigned when continuous medication was 
shown necessary for the control of hypertension and there was 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation required diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation required diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, and 
a 60 percent evaluation was warranted for diastolic blood 
pressure of predominantly 130 or more with severe symptoms.  
38 C.F.R. Part 4, Diagnostic Code 7101 (1997).  

Under the regulations in effect as of January 12, 1998, a 10 
evaluation is warranted for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) where 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; a minimum 10 
percent evaluation is assigned for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more, or; systolic pressure of 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more, and a 60 percent evaluation is warranted for 
diastolic blood pressure of predominantly 130 or more.  38 
C.F.R. Part 4, Diagnostic Code 7101 (2000).  

The Board observes that the regulations applicable as of 
January 12, 1998, are potentially more favorable to the 
pending claim for an increased rating.  In this regard, under 
the old criteria, for evaluations of 20 percent and above, 
various levels of "symptoms" were required, in addition to 
the specific diastolic blood pressure readings, whereas, 
under the new criteria, only the specific diastolic blood 
pressure readings are required.  Moreover, the new criteria 
provide an alternative basis for establishing entitlement to 
a 10 or 20 percent rating, based solely on systolic readings, 
which was not offered under the old criteria.  Consequently, 
the new criteria will be applied.  See Karnas.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

As set forth above, the 20 percent evaluation currently in 
effect contemplates hypertension with diastolic pressure 
predominantly 110 or more, or systolic pressure of 200 or 
more.  38 C.F.R. Part 4, Diagnostic Code 7101.  The next 
highest evaluation, at 40 percent, requires diastolic 
pressure of predominantly 120 or more, with no provision for 
an elevation in systolic blood pressure.  Id.  A careful 
longitudinal review of the record, detailed above, does not 
disclose diastolic blood pressure readings to be 
predominantly 120 or higher.  

It must be observed, however, that from October to November, 
1996, diastolic blood pressure readings of 122 were obtained 
on two occasions, on October 23 and November 12.  
Nevertheless, intervening diastolic readings were 110, 100, 
and 100.  Moreover, a diastolic reading of 120 or higher was 
not shown on the August 1996 examination, nor has such been 
demonstrated on any occasion subsequent to November 1996.  
The highest diastolic blood pressure readings obtained since 
that time were one of 113 in December 1996, and one of 116 in 
the right arm and 110 in the left arm in June 1997.  
Otherwise, the blood pressure readings have been at 100 or 
less.  Systolic readings, in the meantime, have ranged from 
predominantly 145 to 160, ranging as high as 188 in June 
1997.  Additionally, while it was thought that the veteran 
had chest pain suggestive of angina pectoris prior to his 
hospitalization in October 1996, testing did not confirm such 
a diagnosis.  

The Board concludes, therefore, that the medical evidence of 
record clearly fails to indicate that the veteran suffers 
from diastolic pressure of predominantly 120 or more as 
required for a 40 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  Moreover, 
under the facts of this case, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a 40 percent rating.  38 C.F.R. § 4.7 
(2000).  Additionally, because the evidence is not evenly 
balanced as to an evaluation in excess of 20 percent, the 
benefit of the doubt doctrine is not for application.  
38 C.F.R. § 4.3 (2000).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An increased evaluation for hypertension is denied.  



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 6 -


